Exhibit 10.6

sEVENTH AMENDMENT TO

NINETEENTH Amended and Restated MASTER LEASE AGREEMENT

 

 

THIS SEVENTH AMENDMENT TO NINETEENTH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is executed this 1st day of November, 2016 (the “Amendment
Effective Date”) among FC‑Gen Real Estate, LLC, a limited liability company
organized under the laws of the State of Delaware (“Landlord”), having its chief
executive office located at 4500 Dorr Street, Toledo, Ohio  43615‑4040, and
Genesis Operations LLC, a limited liability company organized under the laws of
the State of Delaware (“Tenant”), having its chief executive office located at
101 East State Street, Kennett Square, Pennsylvania 19348.

R E C I T A L S:

A. Landlord and Tenant have previously entered into a Nineteenth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of December
1, 2015.

B. Landlord and Tenant desire to amend the Lease as set forth herein, effective
for all purposes as of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Lease.

 

2.Deletion of Facilities.  Concurrently herewith, Landlord’s Affiliates are,
with the consent of Tenant, selling and removing from the Lease, the Facilities
identified on Schedule 2 hereto (the “Deleted Facilities”).  All references in
the Lease to the Deleted Facilities are hereby deleted and have no further force
and effect. 

 

3.Security Deposit.  On or about the date hereof, Tenant has or will deliver to
Landlord a replacement Letter of Credit in the amount of $6,000,000, which
replacement Letter of Credit (the “New Letter of Credit”) shall, upon receipt by
Landlord, be deemed to fully satisfy Tenant’s obligations under Section 20.1 of
the Lease. Upon Landlord’s receipt of the New Letter of Credit, Landlord agrees
to immediately return, or cause to be returned, to Tenant the existing Letter of
Credit which it is holding pursuant to the terms of the Lease and any references
in the Lease to a “Letter of Credit Original Amount” shall, from and after the
date hereof, be deemed to refer to an amount equal to $6,000,000 and any
references in the Lease to a “Letter of Credit” shall, from and after the date
hereof, be deemed to refer to the New Letter of Credit.  

 

4.Rent Schedule.  Schedule 1 of the Lease is hereby amended and restated to read
in its entirety as set forth on Schedule 1 hereto.

 





--------------------------------------------------------------------------------

 



5.Legal Descriptions.  Exhibit A of the Lease is hereby amended by the deletion
of those Exhibits A related to the Deleted Facilities listed on Schedule 2 and
corresponding to the applicable numbers referenced thereon. 

 

6.Permitted Exceptions.  Exhibit B of the Lease is hereby amended by the
deletion of those Exhibits B related to the Deleted Facilities listed on
Schedule 2 and corresponding to the applicable numbers referenced thereon. 

 

7.Facility Information.  Exhibit C of the Lease is hereby amended and restated
to read in its entirety as set forth on Exhibit C hereto.

 

8.Bed Cap.  Notwithstanding any other provision hereof to the contrary, the
number of licensed beds associated with the Deleted Facilities will not be
treated as lost beds in determining Tenant’s compliance with the Bed Cap or the
Bed Licensing Requirements.

 

9.Unsecured Debt. In consideration of the foregoing agreements, among Landlord
and Tenant, Genesis Healthcare LLC is, as of the date hereof, entering into a
 certain Promissory Note with Landlord.

 

10.Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Lease are hereby affirmed and shall remain in full force
and effect. 

 

11.Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

 

12.Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.

 

13.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

14.Consent of Guarantor.  Each Guarantor shall execute the Consent of Guarantor
set forth below.    Each of Landlord and Welltower Inc. acknowledges that the
Subtenants of the Deleted Facilities have been released from their liabilities
under the Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

Signature /s/ Jill Hahn

Print Name: Jill Hahn

 

Signature /s/ Robin Radde

Print Name: Robin Radde

FC-GEN REAL ESTATE, LLC

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory

 

 

 

 

 

 

Signature /s/ Jill Hahn

Print Name: Jill Hahn

 

Signature /s/ Robin Radde

Print Name: Robin Radde

WELLTOWER INC.

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory


(Signing only for the purpose of accepting §1.5 appointment of agency and
agreeing to Secured Party obligations under the Lease.)

 

 

 

 

 

 

Signature

Print Name

 

Signature

Print Name

GENESIS OPERATIONS LLC

 

 

By: /s/ Michael Berg

Michael Berg 

Title: Assistant Secretary

 

Tax I.D. No.:26-0787826

 

 

 

 

 

 

Signature

Print Name

 

Signature

Print Name

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/ Michael Berg

Michael Berg 

Title: Assistant Secretary

 

Tax I.D. No.: 27-3237005

 

 

 

 

--------------------------------------------------------------------------------

 



 

 

 

Signature

Print Name

 

Signature

Print Name

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

By: /s/ Michael Berg 

Michael Berg,

Assistant Secretary

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Signature /s/ Jill Hahn

Print Name: Jill Hahn

 

Signature /s/ Robin Radde

Print Name: Robin Radde

WELLTOWER INC.

 

 

By: /s/ Justin Skiver 

Justin Skiver, Authorized Signatory


(Signing only for the purpose of evidencing acceptance of §14 of the Amendment)

 

 

 



 

--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTOR

In connection with the Nineteenth Amended and Restated Unconditional and
Continuing Lease Guaranty (as amended, “Guaranty”) made by the undersigned
Guarantors in favor of Landlord, as security for the Nineteenth Amended and
Restated Master Lease Agreement between Landlord and Tenant, each of the
undersigned hereby [i] consents to the foregoing Seventh Amendment to Nineteenth
Amended and Restated Master Lease Agreement (the “Amendment”), [ii] agrees to be
bound by the terms and provisions of the Amendment to the extent applicable to
the undersigned pursuant to its guaranty, [iii] affirms the Guaranty which shall
remain in full force and effect with respect to the Amendment, and [iv] waives
any suretyship defenses arising in connection with the Amendment.  All
capitalized terms not defined herein shall have the meaning set forth in the
Nineteenth Amended and Restated Master Lease Agreement. 

IN WITNESS WHEREOF, Guarantor executes and delivers this Consent of Guarantor
effective as of the Amendment Effective Date.

PARENT:

GENESIS HEALTHCARE, INC.

 

 

By: /s/ Michael Berg

Michael Berg 

Title: Assistant Secretary

 

Tax I.D. No.:  20‑3934755

 

 

COMPANY:

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/ Michael Berg

Michael Berg 

Title: Assistant Secretary

 

Tax ID No.: 27-3237005

 

 

 

SUBTENANTS:

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

 

By: /s/ Michael Berg

Michael Berg,

Assistant Secretary

 



--------------------------------------------------------------------------------